Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-23 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to applying, during a write operation to identify a current charge amount of a first cell string comprising at least one of the first memory cells and a current charge amount of a second cell string adjacent to the first cell string, and store dummy data in at least one memory cell connected to the first cell string or the second cell string based on the current charge amount of the first cell string and the current charge amount of the second cell string.
4.	With respect to dependent claim 2-11 since these claims are depending on claim 1, therefore claim 2-11 are allowable subject matter. 
5.	With respect to independent claims 12, there is no teaching, suggestion, or motivation for combination in the prior art to identify a memory cell group which corresponds to the first memory cells, generate dummy data based on charge amounts of second memory cells included in the identified memory cell group, and store the dummy data in the second memory cells.
6.	With respect to dependent claims 13-15, since these claims are depending on claim 12, therefore claims 13-15 are allowable subject matter. 

7.	With respect to independent claims 16, there is no teaching, suggestion, or motivation for combination in the prior art to identifying a current charge amount of a first cell string comprising at least one of the first memory cells and a current charge amount of a second cell string adjacent to the first cell string; and storing dummy data in at least one memory cell connected to the first cell string or the second cell string based on the current charge amount of the first cell string and the current 44charge amount of the second cell string.
8.	With respect to dependent claims 17-23, since these claims are depending on claim 16, therefore claims 17-23 are allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, OH (Pub. No.:  US 2020/0233739), JUN et al (Pub. No.:  US 2020/0241955).
		OH (Pub. No.:  US 2020/0233739) shows perform dummy data program on pages included in second group.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
11/18/2021
/HAN YANG/